Case 1:18-cv-01904-SEB-MJD Document 130 Filed 06/21/19 Page 1 of 3 PageID #: 2315
           Case: 19-2051  Document: 10     Filed: 06/21/2019 Pages: 3




                   United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                          June 21, 2019



  By the Court

  No. 19-2051

  WHOLE WOMAN’S HEALTH ALLIANCE, et                 Appeal from the United States District
  al.,                                              Court for the Southern District of
       Plaintiffs-Appellees,                        Indiana, Indianapolis Division.

         v.                                         No. 1:18-cv-01904-SEB-MJD

  CURTIS T. HILL, JR., Attorney General of          Sarah Evans Barker,
  Indiana, in his official capacity, et al.,        Judge.
        Defendants-Appellants.




                                           ORDER


          This case involves the constitutionality of the State of Indiana’s licensing scheme
  governing so-called medical abortions—that is, abortions procured by taking the drugs
  mifepristone and misoprostol in pill form. On May 31, 2019, the district court entered a
  preliminary injunction against several provisions of the Indiana Code, which taken
  together describe the obligation of the state Department of Health to license abortion
  clinics, the penalty for the unlicensed operation of such clinics, and the necessity of a
  license. See Ind. Code §§ 16-21-2-2(4); 16-21-2-2.5(b); 16-21-2-10. The State asked the
  district court to stay its preliminary injunction, but on June 7 the district court denied its
  request. The State is now before this court, seeking the same relief pending the outcome
  of the case on the merits.
Case 1:18-cv-01904-SEB-MJD Document 130 Filed 06/21/19 Page 2 of 3 PageID #: 2316
           Case: 19-2051  Document: 10     Filed: 06/21/2019 Pages: 3


  No. 19-2051                                                                         Page 2

         The court concludes that the injunction as written is overbroad, as it purports to
  deal with the operation of Indiana’s licensing scheme as a whole. All abortion clinics—
  those providing medical abortions, surgical abortions, and both—are subject to this
  licensing scheme, and it applies state-wide. Yet the lawsuit brought by plaintiff Whole
  Woman’s Health Alliance (WWHA) concerns only the clinic that WWHA wishes to
  open in South Bend, Indiana, and only the provision of medical abortions in that clinic.
  Pending the resolution of the state’s motion, therefore, we are taking the immediate step
  of narrowing the injunction to one against only the inclusion of facilities that provide
  medical abortions, as provided by Ind. Code § 16-18-2-1.5(a)(2), and only with respect to
  the proposed clinic in South Bend. That responds to the state’s valid argument that it
  has valid public health and safety interests in the operation of clinics that it must be
  permitted to pursue. As so narrowed, the district court’s preliminary injunction will
  remain in effect pending the oral argument on this motion and the court’s decision on
  the question whether to continue the modified preliminary injunction.

          The court has also concluded that the questions presented by the preliminary
  injunction and the state’s motion to lift that injunction would benefit from exploration
  at oral argument. We are therefore setting oral argument on the state’s motion for July
  11, 2019, at 2:00 p.m., in the Dirksen Federal Courthouse in Chicago. In addition to any
  other matters they choose to raise, the court invites the parties to address the following
  points:

               Whether the sort of information the state is demanding is excessive and
                not reasonably related to its licensing decision.
               Whether the distinction between the use of medication to induce abortions
                and the use of the identical medication to treat miscarriages violates either
                the Equal Protection clause or the Due Process Clause of the federal
                Constitution.
               Whether the state has any burden to justify measures that prohibit one
                method of abortion while leaving others available.



         The parties are invited to submit supplementary memoranda addressing these
  questions in accordance with the following schedule:

               Defendants-appellants’ opening memorandum is due on Thursday, June
                27, 2019.
Case 1:18-cv-01904-SEB-MJD Document 130 Filed 06/21/19 Page 3 of 3 PageID #: 2317
           Case: 19-2051  Document: 10     Filed: 06/21/2019 Pages: 3


  No. 19-2051                                                                  Page 3

               Plaintiffs-appellees’ responsive memorandum is due on Wednesday, July
                3, 2019.
               Defendants-appellants’ reply memorandum is due on Monday, July 8,
                2019.



                                                                       SO ORDERED.
